Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not either suggest or disclose, individually or in combination,  transmit, to the external electronic device, the first content via the wireless communication connection in which the first content is to be displayed via the display and the external electronic device concurrently; detect a change in a displaying state of the portable communication device from a first displaying state to a second displaying state, a screen of the display being turned on while the portable communication device is in the first displaying state and the screen of the display being turned off while the portable communication device is in the second displaying state; and transmit, to the external electronic device, second content via the wireless communication connection based at least in part on detecting the change in the displaying state in which the second content is to be displayed via the external electronic device instead of the first content.as described in independent claim 1. Independent claim 6 recites similar features as claim 1 and is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462